Exhibit 10.44

 

LOGO [g655171g21q93.jpg]

2014 Prudential Financial, Inc. Leveraging Opportunities

Program Long Term Incentive Award Plan

January 2014

The Plan Administration Committee may, in its sole discretion, at any time and
from time to time

amend, modify, suspend or terminate this Plan, in whole or in part, without
notice to or consent

of any participant or employee.



--------------------------------------------------------------------------------

Table of Contents

 

I.

  Program Concept      4   

II.

  Eligibility for Long-Term Incentive Awards      4   

III.

  Granting of Long Term Incentive Awards      4   

IV.

  Performance Measurement      5   

V.

  Final Valuation and Payment      6   

VI.

  Termination of Employment      7   

A.

  Discharge, Competitive or Detrimental Conduct, and Voluntary Termination     
7   

B.

  Retirement      8   

C.

  Death      9   

D.

  Disability      9   

E.

  Involuntary Termination of Employment      10   

F.

  Transfer      10   

G.

  Six-Month Delay      10   

VII.

  Confidentiality, Covenant Not To Solicit      10   

A.

  Confidentiality      10   

B.

  Restrictions During Employment      11   

C.

  Post-Employment Restrictions      11   

D.

  Restrictions Separable and Divisible      12   

E.

  Remedies      12   

VIII.

  Plan Funding      13   

IX.

  Plan Administration      13   

X.

  Revocation, Amendment, and Termination      14   

XI.

  Limitation On Liability      14   

XII.

  No Contract of Employment      14   

XIII.

  No Right to Participate      14   

XIV.

  No Limitations on Corporate Actions      14   

XV.

  Facilitation of Payments      15   

XVI.

  Addresses; Missing Recipients      15   

XVII.

  Taxes      15   

XVIII.

  Successors      15   

 

2



--------------------------------------------------------------------------------

XIX.

  Captions      16   

XX.

  Third Parties      16   

XXI.

  Non-Alienation Provisions      16   

XXII.

  Section 409A of the Internal Revenue Code      16   

 

3



--------------------------------------------------------------------------------

2014 Prudential Financial, Inc. Leveraging Opportunities

Program Long Term Incentive Award Plan

 

I. Program Concept

The 2014 Prudential Financial, Inc. (“PFI” or the “Company”) Leveraging
Opportunities Program Long Term Incentive Award Plan (the “Plan”) has been
developed to increase the eligible participants’ alignment with the actual
savings and operational goals achieved by the Leveraging Opportunities Program.

The Plan is considered a “bonus program” as described in the U.S. Department of
Labor Regulations Section 2510.3-2(c). As such, this Plan is not an “employee
pension plan,” and is thereby exempt from the substantive requirements of the
Employee Retirement Income Security Act of 1974, as amended.

 

II. Eligibility for Long-Term Incentive Awards

Eligibility is limited to the dedicated Leveraging Opportunity Program Team,
Steering Committee members and select dedicated business resources. Such
employees shall be designated as eligible to participate in the Plan as
determined by affirmative action of the Committee (as defined in Section IX).
The employees designated as eligible to participate in the Plan may be updated
by the Committee during the Plan Performance Period (as defined below) if there
are changes to the dedicated Leveraging Opportunity Program Team, Steering
Committee members and select dedicated business resources as a result of project
staffing.

 

III. Granting of Long Term Incentive Awards

An awards pool of 40,000 points (valued at $100 per point at Plan target) will
be created. Participants will be eligible to receive a grant of a Leveraging
Opportunities Long Term Incentive Award (“Award”), denominated in points, during
the 2013/2014 compensation cycle. The applicable performance period during which
Awards may be earned is January 1, 2014 through December 31, 2016 (the
“Performance Period”).

Awards may be made after the initial grants of Awards are made (the “Follow On
Awards”). Follow On Awards will be made using points that are either reserved,
or points cancelled in connection with a participant’s termination of
employment, at any time during the Performance Period. Follow On Awards will be
valued and any payments with respect to Follow On Awards will be made as
outlined in Sections IV and V of the Plan below.

Awards may be granted to participants (other than at the Senior Vice President
rank and above) by the Committee, in consultation with each participant’s direct
supervising manager. Awards may be granted to participants at the Senior Vice
President rank (and above, if applicable or equivalents) upon the recommendation
of the Committee and approval by the Compensation Committee of the PFI Board of
Directors (the “Board”).

 

4



--------------------------------------------------------------------------------

IV. Performance Measurement

Final Award values will be determined at the end of the Performance Period based
upon the following performance scaling based on annual “run rates”:

 

  •   A threshold level ($130 Million) of Leveraging Opportunities “run rate”
savings is required for the Plan to achieve a .5 Plan multiplier. There will be
no Award payments if the “run rate” savings fall below the $130 Million
threshold level.

 

  •   The Plan target Leveraging Opportunities “run rate” savings target of $165
Million is required to achieve a multiplier of 1.0.

 

  •   The maximum Plan multiplier is 1.25 for Leveraging Opportunities “run
rate” savings at $180 Million or higher.

 

Plan Scaling

Leveraging Opportunities Annual “Run Rate”

Savings Achieved*

   Corresponding Plan Multiplier

Less than $130 Million

   0

$130 Million

   .50

$150 Million

   .80

$165 Million

   1.0

$180 Million or above

   1.25

 

* Plan multiplier levels will be interpolated based on this scale if Leveraging
Opportunities “run rate” savings achieved falls between values noted.

The Leveraging Opportunities recommendation areas that qualify as “run rate”
savings in millions ($M) for this Plan are noted below.

 

Leveraging Opportunities Summary Recommendations

Recommendation    Description    Estimated Run-
Rate Benefit
($M)

Sourcing and

Procurement

   Heavily leverage and control buying power
of $900 M through automation and central governance    $49 - $83

IT Testing center of

Excellence

  

Centralize the IT testing and sourcing

function at the enterprise level

   $3 - $9

IT Sourcing

  

Optimize staff ratios and establish

governance to optimize sourcing

   $16 - $40

Client Service and

Back Office

  

Centralize certain functions, increase

offshore sourcing and conduct process

improvements

   $32 - $46

Span of Control

  

Broaden spans of control through attrition

and org. design, moving closer to industry

best practices

   $8 - $11

Quick Wins

  

Recommendations that require limited

investment and produce a run-rate benefit

starting in 2013

   $32+

Totals

      $140 - $221

 

* Digital technology is an additional area in-scope under the Plan.

 

5



--------------------------------------------------------------------------------

V. Final Valuation and Payment

In the calendar year following the end of the Performance Period, after the
final performance results are available, the Committee will determine the
Leveraging Opportunities “run rate” savings achieved during the Performance
Period, and based on this determination, approve the final Plan multiplier (the
“Final Valuation”). The determination of the Committee with regard to the
Leveraging Opportunities “run rate” shall be final, binding and conclusive on
all parties, including all Plan participants.

Corporate Compensation will compute the individual payment for each participant
based upon the number of points awarded to the participant, the target value of
the points awarded and the Plan multiplier approved by the Committee. When the
amount to be paid each participant under the Plan has been computed, the
Company, or an affiliate of the Company, will pay such amounts in a single sum
to participants who are on such entity’s active payroll on the date of payment.
Payment of any amount due shall be made by March 15 of the calendar year
following the end of the Performance Period. The rights, if any, of any employee
who has terminated employment with the Company or any of its affiliates are
specified in Section VI.

Participants whose compensation is customarily paid other than in U.S. dollars
will receive payments in their home country currency through the home country
payroll based on the prevailing exchange rates between the home country currency
and the U.S. dollar at the time payments are to be made.

A sample of a hypothetical calculation used to determine the Final Valuation is
outlined as follows:

Assumptions:

 

  •   1,000 points under the Plan were awarded to the participant in this
example.

 

  •   The value of one point at target is $100 as noted in Section III above.

 

  •   “Run rate” savings achieved over the Performance Period is $170 Million.
This level of “run rate” savings produces a Plan multiplier of 1.0833 based upon
an interpolation of its positioning between $165 Million of “run rate” savings
at target and the upper end of the scale of $180 Million as noted on the Plan
scaling in Section IV above.

 

6



--------------------------------------------------------------------------------

Calculation of Final Valuation:

Final Award value is determined in two steps:

 

  1. Multiply the final Plan multiplier of 1.0833 times the value of one point
at target: $100 * 1.0833 = $108.33 to determine the final value of each point
awarded.

 

  2. Multiply the number of points awarded, or 1,000 in this example, times the
final point value: 1,000 * $108.33 = $108,330

Final Award Value = $108,330

Payments made under this Plan will not be considered in determining benefits or
contribution amounts under any employee benefit plan of the Company, its parent
companies or their respective subsidiaries or affiliates (collectively referred
to as “affiliates” or any member as an “affiliate”) unless such plan shall
specifically provide for the inclusion of such amounts in the computation of
benefits or contribution amounts.

 

VI. Termination of Employment

If a participant’s employment is terminated prior to the payment of the Award,
treatment of the Award will be as follows:

 

  A. Discharge, Competitive or Detrimental Conduct, and Voluntary Termination.
If, prior to the payment of an Award, the participant (i) is separated from
employment for Cause (defined below), as determined by the Committee in its sole
discretion, (ii) engages in any business that is directly or indirectly
competitive with or detrimental to the interests of the Company, or any
affiliate, as determined by the Committee in its sole discretion, or
(iii) resigns or otherwise terminates employment under circumstances not
described in Section VI B-E below, the participant’s Award shall immediately be
cancelled and the participant shall receive no payment in respect of such Award.

The term “Cause” means, with respect to a participant, any of the following (as
determined by the Committee in its sole discretion): (i) dishonesty, fraud or
misrepresentation, (ii) inability to obtain or retain appropriate licenses,
(iii) violation of any rule or regulation of any regulatory agency or
self-regulatory agency, (iv) violation of any policy or rule of the Company or
any of its affiliates, as applicable, (v) commission of a crime, (vi) breach by
a participant of any written covenant or agreement with the Company or any of
its affiliates, as applicable, not to disclose or misuse any information
pertaining to, or misuse any property of, the Company or any of its affiliates,
as applicable, or (vii) any act or omission detrimental to the conduct of the
business of the Company or any of its affiliates in any way.

 

7



--------------------------------------------------------------------------------

  B. Retirement. Subject to the last paragraph of this VI(B) and compliance with
the conditions outlined below, if, prior to the payment of an Award (i) a
participant’s employment terminates for any reason other than for cause, as
determined by the Committee, (ii) the participant has not engaged in any
business that is directly or indirectly competitive with or detrimental to the
interests of the Company, or any of its affiliates, as determined by the
Committee, and (iii) the participant qualifies either for early retirement or
normal retirement under the terms and conditions of any defined benefit pension
plan sponsored by the Company or any affiliate in which the participant
participates, or the participant meets the current definition of “Approved
Retirement” as passed under the resolutions of the Compensation Committee of the
Board (defined as of June 12, 2001 as a minimum of 55 years of age and 5 years
of service), the continuing employment condition of the participant’s Award will
be waived as to the portion of such Award specified below. The portion of such
Award as to which the continued employment condition shall be waived shall equal
the percentage determined by dividing (i) the number of full months (with a
partial month worked counted as a full month if the participant is an active
employee for 15 days or more in that month) in the Performance Period that the
participant was an active employee, by (ii) the number of full months (36) in
the Performance Period (the “Partial Vesting Percentage”). The remaining portion
of such participant’s Award shall be cancelled on the date of the participant’s
termination of employment without any right to payment. The amount of any
payment to be made to the participant in respect of the portion of his or her
Award that continues to be outstanding in accordance with this Section VI(B)
after the participant’s termination of employment will be calculated by
multiplying (x) the Partial Vesting Percentage by (y) Final Value of the points
awarded to the participant. Subject to Section VI(G) of the Plan, payment shall
be made to a participant who terminates employment due to retirement under this
Section VI(B) at the same time that payments with respect to Awards are made to
other participants who are active employees as set forth in Section IV. Payment
of any amount determined to be payable under this Section VI(B) shall be subject
to the participant signing a General Release and Waiver (the “Release”) in a
form satisfactory to the Company in its sole discretion. If the participant does
not execute a Release, such Award will be cancelled without any right to payment
as of the retirement date. Notwithstanding a Participant’s eligibility to
receive a payment as set forth above in this paragraph, the Company has the
right to cancel such Award (and any right of the participant to receive payment
in respect thereof) if, prior to the payment of the Award, the participant
(x) takes any action, that interferes with the relationship between the Company
or any of its affiliates and any of its employees, clients or agents, or that is
intended to damage or does damage to the business or reputation of the Company
or any affiliate or (y) engages in Detrimental Activity, as defined below.

 

8



--------------------------------------------------------------------------------

Detrimental Activity means (i) the disclosure of any trade secrets and/or
confidential and proprietary information of PFI, and/or any affiliate, their
respective current and former officers, directors and employees; (ii) the making
or soliciting of any comments, statements or the like to the media or others
that may be considered to be derogatory or detrimental to the good name or
business reputation of any of the aforementioned parties or entities;
(iii) failure to reasonably cooperate with respect to litigation or potential
litigation; or (iv) directly or indirectly soliciting, enticing, or inducing
then current employees or clients of PFI and/or any affiliate to leave the
employ of, or to move business from PFI or any affiliate. For this purpose,
trade secrets and/or confidential and proprietary information include but are
not limited to the following: all non-public books, records, documents and
information, whether written or not, pertaining to the business activities of
PFI and/or any affiliate. The Committee will make the determination of whether a
participant has engaged in Detrimental Activity in its sole discretion.

Notwithstanding anything else in this Section VI(B) to the contrary, the
following provisions shall apply to any Award granted to a participant in the
year of retirement: (i) if the participant has less than three full months of
active service in the year of retirement, any Award received in that year will
be cancelled without any right to payment, and (ii) if the participant has at
least three full months of active service in the year of retirement, once the
three month threshold is met, any Award granted in that year will be pro-rated
based as outlined above in paragraph one of this Section VI(B).

 

  C. Death. If, prior to the payment of an Award, a participant dies, the
continuing employment condition of the long-term incentive an Award will be
waived as to the participant. In such case, the participant’s estate will
receive a distribution based upon the valuation procedures outlined in Section
V(B). Any payment made pursuant to the immediately preceding sentence shall be
made at the same time that payments with respect to Awards are made to other
participants who are active employees as set forth in Section IV.

 

  D. Disability. If, prior to the payment of an Award, a participant’s
employment is terminated as a result of the participant’s inability to perform
the basic requirements of his or her position due to physical or mental
incapacity and after the participant’s short-term disability benefits have
expired under the terms of The Prudential Welfare Benefits Plan, the continuing
employment condition of an Award will be waived as to the participant. In such
case, the participant will receive a payment of the amount determined to be
payable in respect of the participant’s Award pursuant to the valuation
procedures outlined in Section V(B) above. Any payment made pursuant to the
immediately preceding sentence shall be made at the same time that payments with
respect to Awards are made to other participants who are active employees as set
forth in Section IV.

 

9



--------------------------------------------------------------------------------

  E. Involuntary Termination of Employment. If, prior to the payment of an
Award, a participant’s employment is terminated by reason of involuntary
termination of employment for any reason other than those described in Section
VI(A)-(D) above, the continuing employment condition of an Award will be waived
and the participant will receive a payment of the amount determined to be
payable in respect of the participant’s Award pursuant to the valuation
procedures outlined in Section V(B) above. The participant will receive any
distribution that is due under this Section VI(E), subject to the participant
signing the Release. Subject to Section VI(G) of the Plan, any payment made
pursuant to the immediately preceding sentence shall be made at the same time
that payments with respect to Awards are made to other participants who are
active employees as set forth in Section IV.

 

  F. Transfer. If, prior to the payment of an Award, a participant is
transferred to a role not eligible for the Leveraging Opportunities Long Term
Incentive Plan, continued Prudential service will satisfy the service
requirements to receive payment of an Award under the Plan once the Final
Valuation is determined.

 

  G. Six-Month Delay. Notwithstanding anything else contained in the Plan to the
contrary, any payment with respect to an Award to a participant who, at the time
of such payment, is a “specified employee” within the meaning of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) and the regulations
promulgated thereunder shall not commence earlier than six months following the
date on which such participant’s termination of employment occurs. Any payment
delayed in accordance with this Section VI(G) shall be made on the date
immediately following the date of the six month anniversary of the participant’s
termination from employment.

 

VII. Confidentiality, Covenant Not To Solicit

 

  A.

Confidentiality. Each Plan participant agrees that during the term of his or her
employment with PFI (or any affiliate) and following his or her separation from
employment for any reason, that he or she will not directly, or indirectly,
disclose to anyone outside PFI (or any affiliate) except with PFI’s (or an
affiliate’s) prior written consent on a case-by-case basis, any confidential or
proprietary information concerning PFI (or any affiliate), including, but not
limited to, trade secrets, other confidential business or financial information
related to PFI or any of its affiliates, attorney work product and
attorney-client communications,

 

10



--------------------------------------------------------------------------------

  information pertaining to the officers and employees of PFI and its affiliates
and documents and data prepared in anticipation of or in the course of
complaints, charges, investigations, examinations or litigation in which PFI (or
any affiliate) is involved (“Confidential Information”). Each participant also
agrees that he or she will not make use of any Confidential Information for his
or her own purposes or for the benefit of anyone or any entity other than the
Company (or any affiliate).

 

  B. Restrictions During Employment. Each Plan participant agrees that during
the term of his or her employment with the Company (or any affiliate), he/she,
other than on behalf of the Company (or any affiliate), or as may otherwise be
required in connection with the performance of his or her duties on behalf of
the Company (or any affiliate), shall not solicit or induce, either directly or
indirectly, or take any action to assist any successor employer or any entity,
either directly or indirectly, in soliciting or inducing any employee of the
Company or any affiliate (other than his/her administrative assistant) to leave
the employ of the Company (or any affiliate). Each Plan participant understands
that the Plan may give rise to conflicts of interest. To address such conflicts,
procedures have been implemented to monitor the equitable treatment of all PFI
clients. Each Plan participant agrees that he/she will follow PFI policies and
procedures and will not inappropriately favor certain PFI advisory clients over
others.

 

  C.

Post-Employment Restrictions. In the event of a participant’s termination of
employment with the Company (or any affiliate) for any reason, each participant
agrees that, for the remainder of the Performance Period or, if ending later,
for a period of one year after the participant’s termination of employment,
(i) he/she shall not directly or indirectly, solicit or induce or take any
action to assist any entity in soliciting or inducing any employee of the
Company or any affiliate (other than his/her administrative assistant) to leave
the employ of the Company or any affiliate, and (ii) he/she shall not, directly
or indirectly, hire, employ or otherwise engage the services of, or assist any
other person in hiring, employing or engaging the services of any person who is
an employee of the Company or any affiliate (other than the participant’s
administrative assistant), or was such an employee within the sixty (60) day
period preceding the date that such individual commences services on behalf of
the Plan participant or any other person who the participant assists in
obtaining such services. In addition, each participant agrees that, for the
remainder of the Performance Period or, if ending later, for a period of one
year after the participant’s termination of employment for any reason, he/she
will not directly or indirectly, for himself/herself or for any entity that
competes with PFI or any of its affiliates, seek, sell or accept business from
(i)

 

11



--------------------------------------------------------------------------------

  any person or entity to whom he/she sold or serviced or from whom he/she
managed money while he/she was employed at PFI or any of its affiliates, or
(ii) any prospective client from whom PFI or any of its affiliates solicited
business in which he/she was involved in any capacity during the two year period
prior to the termination of employment with the Company (or any of its
affiliates).

 

  D. Restrictions Separable and Divisible. Each Plan participant acknowledges
that he/she is fully cognizant of the restrictions imposed by Section VII of
this Plan. Each Plan participant and the Company (or any affiliate) understand
and intend that each such restriction by which the Plan participant becomes
bound by reason of accepting participation in the Plan will be construed as
separable and divisible from every other restriction, and that the
unenforceability, in whole or in part, of any restriction will not affect the
enforceability of the remaining restrictions and that one or more or all of such
restrictions may be enforced in whole or in part as the circumstances warrant.
No waiver of any one breach of the restrictions contained herein will be deemed
a waiver of any other breach.

 

  E.

Remedies. Each Plan participant agrees that the covenants in Section VII are
fair, reasonable and necessary and are reasonably required for the protection of
the Company or any affiliate. Each Plan participant also agrees and acknowledges
that the amount of damages that would derive from the breach of these covenants
is not readily ascertainable and that the covenants contained herein are a
significant portion of the consideration that the Plan participant is conveying
or has conveyed to the Company, or an affiliate, in consideration for the Award
granted under the terms of this Plan. Accordingly, each Plan participant agrees
that, in the event that he/she breaches any of the covenants set forth in
Section VII, (i) any vested or unvested Award granted under the terms of this
Plan that have not yet been paid to the participant shall be cancelled
immediately and (ii) each Plan participant shall disgorge to the Company (or any
affiliate) any payments made to him/her under the terms of this Plan (x) in the
case of any breach occurring while the Plan participant is an employee of the
Company or any affiliate, within 12 months before the date of such breach, or at
any time after the date of such breach, or (y) in the case of a breach occurring
after the termination of employment, within 12 months of the date on which the
employment of the Plan participant with the Company terminates or at any time
after the date of such termination. For avoidance of doubt, the payment referred
to in the preceding sentence shall be equal to the gross value of payments made
during the period specified above, prior to any tax deductions. The participant
shall pay any such amount to the Company within five (5) business days of the
date the Company notifies him or her that it has become aware that a breach of
the provisions of this

 

12



--------------------------------------------------------------------------------

  Section VII has occurred. If payment is not made within such period, any
subsequent payment shall be made with interest equal to the prime rate as
reported in The Wall Street Journal (Eastern Edition) on the date on which
notice of breach is sent by the Company, plus 2%.

Each Plan participant further acknowledges and agrees that a breach by him or
her of any of the covenants set forth in this Section would cause irreparable
harm to the Company (or any affiliate), that the Company’s (or any affiliate’s)
remedies at law in the event of such breach would be inadequate, and that,
accordingly, in the event of such breach, a restraining order or injunction or
both may be issued against such Plan participant, in addition to any other
rights and remedies at law or in equity which are available to the Company (or
any affiliate). Such remedies shall be and remain available to the Company (or
any affiliate), regardless of whether the Plan participant has had his vesting
rights cancelled and whether the participant has had to disgorge any prior
payments received hereunder pursuant to the terms of Section VII. Therefore, in
addition to monetary damages and/or reasonable attorney’s fees, PFI (or any
affiliate) shall have the right to seek injunctive and/or other equitable relief
in any court of competent jurisdiction to enforce any of the covenants in
Section VII and enjoin the breach or threatened breach (without posting any bond
or other security). Each Plan participant also consents to the issuance of a
temporary restraining order to maintain the status quo pending the outcome of
any proceeding.

 

VIII. Plan Funding

The Plan shall at all times be unfunded. The right of a participant to receive
payment under the Plan shall be an unsecured claim against the general assets of
the Company, and neither the participant nor any other person shall have any
rights in or against any specific assets of the Company or any of its
affiliates. The Company may establish a reserve of assets to provide funds for
payments under the Plan.

 

IX. Plan Administration

The Plan shall be administered by the Plan Administration Committee (the
“Committee”), that shall be comprised of: U.S Chief Operating Officer (or
designee) and Head of PFI Compensation (or designee). The Committee shall
administer the Plan in accordance with its terms and shall have the sole
discretion and authority necessary in the administration of the Plan including
the authority to interpret the Plan, to make factual determinations under the
Plan and to determine any question relating to Plan eligibility, entitlement to
payments or any participant’s allocations, and any and all questions regarding
the nature of a participant’s termination of employment and the rights of such
participant under the Plan in connection with such termination. Determinations
and

 

13



--------------------------------------------------------------------------------

decisions by the Committee, including any and all interpretations thereof, shall
be final and binding on the Company, its affiliates, all affected employees, all
affected participants, and all other persons. The Committee shall also have the
authority to recommend rules and procedures relating to the administration,
operation and interpretation of the Plan, and to correct any defect or omission
or reconcile any inconsistency in this Plan.

 

X. Revocation, Amendment, and Termination

This Plan may be revoked, amended, suspended or terminated in whole or in part,
by resolution of the Committee and by execution of a written instrument by the
Chairman and CEO of PFI (or designee) and the U.S. Chief Operating Officer of
PFI (or designee) in their sole discretion and without notice to or the consent
of any participant or employee.

 

XI. Limitation On Liability

The liability of the Company or any affiliate under this Plan is limited to the
obligations expressly set forth in the Plan, and no term or provision of this
Plan may be construed to impose any further or additional duties, obligations,
or costs on the Company, an affiliate or the Committee not expressly set forth
in the Plan.

 

XII. No Contract of Employment

The existence of this Plan, as in effect at any time or from time to time, or
any grant of Awards under the Plan shall not be deemed to constitute a contract
of employment between PFI or any of its affiliates and any employee or
participant, nor shall it constitute a right to remain in the employ of PFI or
any of its affiliates. Employment with PFI or any of its affiliates is
employment-at-will and either party may terminate the participant’s employment
at any time, for any reason, with or without cause or notice.

 

XIII. No Right to Participate

No participant or other employee shall at any time have a right to be selected
for participation in the Plan, despite having been granted an Award under this
Plan or having previously participated in an incentive or bonus plan of PFI or
any of its affiliates.

 

XIV. No Limitations on Corporate Actions

Nothing contained in this Plan shall be construed to prevent PFI or any of its
affiliates, from taking any corporate action which is deemed by it to be
appropriate, or in its best interest, whether or not such action would have an
adverse effect on this Plan, or any Awards made under this Plan. No employee,
beneficiary, or other person, shall have any claim against PFI or any of its
affiliates, as a result of any such action.

 

14



--------------------------------------------------------------------------------

XV. Facilitation of Payments

Notwithstanding anything else in this Plan to the contrary, in the event that a
payment is due to a participant or former participant (or a beneficiary thereof)
under this Plan and the recipient is a minor, mentally incompetent, or otherwise
incapacitated, such payment shall be made to the recipient’s legal
representative, or guardian. If there is no such legal representative, or
guardian, the Committee, in its sole discretion, may direct that payment be made
to any person the Committee designates, by reason of a family relationship, or
otherwise. Upon such payment, for the benefit of the recipient, the Company and
its affiliates shall be fully discharged of all obligations therefore.

 

XVI. Addresses; Missing Recipients

A recipient of any payment under this Plan who is not a current employee of PFI
or any of its affiliates, shall have the obligation to inform the business of
his or her current address, or other location to which payments are to be sent.
PFI and its affiliates shall have no liability to such recipient, or any other
person, for any failure of such recipient, or person, to receive any payment if
PFI (or an affiliate) sends such payment to the address provided by such
recipient by first class mail, postage paid, or other comparable delivery
method.

 

XVII. Taxes

PFI or any of its affiliates shall have the right to deduct from all payments
any federal, state, or local taxes or other obligations required by law to be
withheld with respect to such payments.

 

XVIII. Successors

All obligations of PFI under the Plan shall be binding upon and inure to the
benefit of any successor to PFI, whether the existence of such successor is the
result of a direct or indirect purchase, merger, consolidation, demutualization
or otherwise. If however, the Committee determines Section IV of this Plan is no
longer applicable under such successor to the Company, the value of the
participant’s Award shall be calculated based on an estimation of the accrued
value of such Award immediately preceding the successor of the Company. The
rights, if any, of any employee who has terminated employment with such
successor, or transferred to another successor entity prior to the payment date
are specified in Section VI.

No cancellation, acceleration of vesting, cash settlement or other payment shall
occur with respect to any outstanding Award if the Committee reasonably
determines in good faith that such Award shall be honored or assumed, or new
rights substituted therefore (such honored, assumed or substituted award
hereinafter called an “Alternative Award”), by a participant’s employer (or the
parent or an affiliate of such employer); provided that any such Alternative
Award must:

 

15



--------------------------------------------------------------------------------

(a) provide such participant with rights and entitlements substantially
equivalent to or better than the rights, terms and conditions applicable under
Award, including, but not limited to, an identical or better vesting schedule;

(b) have substantially equivalent value to such Award (determined at the time
such successor assumes control ); and

(c) have terms and conditions which provide that in the event that the
participant’s employment is involuntarily terminated for any reason other than
for Cause, the continuing employment condition of the Award shall be waived as
to the participant, and the participant will be entitled to receive a
distribution (the “Settlement Payment”) determined in accordance with the
otherwise applicable provisions of the Plan.

 

XIX. Captions

The headings and captions appearing herein are inserted only as a matter of
convenience. They do not define, limit, construe, or describe the scope or
intent of the provisions of the Plan.

 

XX. Third Parties

Nothing express or implied in this Plan is intended or may be construed to give
any person other than eligible participants any rights or remedies under this
Plan.

 

XXI. Non-Alienation Provisions

Subject to the provisions of applicable law, no interest of any person or entity
in any Award, or right to receive any Award or any distribution or other benefit
under the Plan shall be subject in any manner to sale, transfer, assignment,
pledge, attachment, garnishment, or other alienation or encumbrance of any kind;
nor may such interest in any Award, or right to receive any Award or any
distribution or any benefit under the Plan be taken, either voluntarily or
involuntarily, for the satisfaction of the debts of, or other obligations or
claims against, such person or entity, including (but not limited to) claims for
alimony, support, separate maintenance and claims in bankruptcy proceedings.

 

XXII. Section 409A of the Internal Revenue Code

Notwithstanding any provision of the Plan to the contrary, no acceleration of
the time or schedule of any payment under the Plan shall be allowed except to
the extent permitted under Section 409A of the Code.

 

16